DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 PAMELA B. STUART, individually and as Trustee of The J. Raymond
 Stuart Revocable Trust dated January 2, 1990, as amended, and the
 Marital Deduction Trust and the Non-Marital Deduction Trust Created
                             thereunder,
                              Appellant,

                                    v.

 CATHERINE S. RYAN and DEBORAH A. STUART, as Beneficiaries of
  The J. Raymond Stuart Revocable Trust dated January 2, 1990, as
   amended, and the Marital Deduction Trust and the Non-Marital
               Deduction Trust created thereunder,
                            Appellees.

                              No. 4D19-551

                              [July 11, 2019]

  Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Janet Croom, Judge; L.T. Case No.
312013CA001523.

   Pamela B. Stuart, Indian River Shores, pro se.

    C. Douglas Vitunac of Collins Brown Barkett, Chartered, Vero Beach,
for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.